Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/131,522 is presented for examination by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26, 28-30, 33, 35-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,917,396. 
Claims 21, 28, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,367,801. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of broader genus claims of the instant application are contained in the narrower species claims of ‘396, as enunciated in (ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 21, 28, and 35 the credential lacks antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 21-25, 27-32, 34-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2006/0020679 to Hinton et al., hereinafter Hinton.
As per claims 21, 28, and 35, Hinton teaches sending, from a non-local requestor that is not a member of a domain [enterprise B], an authentication request from outside the domain [request from 412; 0167-0168], wherein the authentication request is a request to be authenticated for accessing a resource of the domain (0167: resources at domain 420), wherein the authentication is performed using the authentication request and a secure channel established with a remote domain authenticator (TP 424) at the domain based on a unique identifier [SSO token] associated with both that domain and the system [domain is part of the system, SSO token is associated with domain 420 and thereby associated with the system]; 
receiving the credential [local token; 0168], wherein the credential was provided by the domain using a local domain authenticator to obtain the credential [POC uses TP 424 to obtain the local token] and the credential is for a member of the domain to use in accessing the resource of the domain during a session [local token valid for known user ID; 0170 and 0168]; and 
accessing the resource of the domain during the session maintained with the domain using the credential, wherein authentication of the access to the set of resource during the session is performed using a local domain authenticator at the domain and the credential [POC 422 builds session and forwards requests to APP servers while session is maintained; 0172 0173].
As per claims 22, 29, and 36, Hinton suggests the unique identifier is a key stored at the system [Hinton teaches the token can be a Kerberos token and incorporates by reference the Kerberos V5 RFC 1510 {0074 and 0114}.  RFC 1510 states the session key is encrypted inside of the Kerberos ticket.
As per claims 23, 30, and 37, Hinton teaches the credential provides one or plurality of different levels of access to the resource (0206).
As per claims 24, 31, and 38, Hinton teaches the authentication request is to an authentication service of the domain (0168 and 0169).
As per claims 25, 32, and 39, Hinton teaches the unique identifier is generated during the session (0167).
As per claims 27, 34, and 41, Hinton teaches the credential is stored in session data [returned to 422 to establish session; 0168].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of USP Application Publication 2015/0301839 to Bansal.

As per claims 26, 33, and 40, Hinton is silent in explicitly teaching the authentication using the authentication request is accomplished using the Secure Shell (SSH) protocol.  Hinton primarily teaches embodiments using the HTTP protocol to request resources.  Bansal teaches that it was known before the effective filing date of this application that SSH protocol could also be used to request and deliver resources (0035 and 0038).   Substituting one networking protocol for another is well within the capabilities of one of ordinary skill in the art.  The claim is obvious because one of ordinary skill in the art can substitute known methods which do not produce unpredictable results.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431